                        Case 21-10322-EPK         Doc 13     Filed 01/22/21        Page 1 of 2




         ORDERED in the Southern District of Florida on January 22, 2021.




                                                                   Erik P. Kimball, Judge
                                                                   United States Bankruptcy Court
_____________________________________________________________________________
                                  UNITED STATES BANKRUPTCY COURT
                                   SOUTHERN DISTRICT OF FLORIDA
                                        WEST PALM BEACH DIVISION
                                          www.flsb.uscourts.gov

         In re:
         FLITWAYS TECHNOLOGY, INC.                            Case No.: 21-10317-EPK
                                                              Chapter 11
         and
                                                              (JOINTLY ADMINISTERED)

         TIGER REEF, INC.                                     Case No. 21-10320-EPK
                                                              Chapter 11
         and

         BLUE WATER GLOBAL GROUP, INC.                        Case No. 21-10322-EPK
                                                              Chapter 11
                     Debtors-in-Possession,
         ___________________________________/

                        ORDER JOINTLY ADMINISTERING CHAPTER 11 CASES

                THIS MATTER came before the Court upon the Debtor’s Ex-Parte Motion for Joint

         Administration of the Debtors Chapter 11 Cases for Procedural Purposes Only (DE 10) (the

         “Motion”) pursuant to Bankruptcy Rule 1015 and Local Rule 1015-1(A)(2).

                The cases identified in the caption of this Order are pending in this Court by a debtor and

         an affiliate. It appears that these cases should be jointly administered as authorized under


                                                     Page 1 of 2
                Case 21-10322-EPK         Doc 13      Filed 01/22/21    Page 2 of 2




Bankruptcy Rule 1015 and Local Rule 1015-1.

       Accordingly, it is ORDERED:

       1.       These cases shall be jointly administered. Case No. 21-10317-EPK is designated

as the “lead case”. Case number 21-10320-MAM is transferred to the undersigned judge.

       2.       A single docket case and court file will be maintained hereafter under the “lead

case” number.

       3.       Pleadings filed in other than the lead case shall be captioned under the lead case

name and case number followed by the words “(Jointly Administered)” and beneath that caption,

the case names and numbers for the cases in which the document is being filed. Claims filed shall

indicate only the case name and number of the case in which the claim is asserted. Separate claims

registered shall be maintained for each case. Ballots shall be styled and filed only in the case name

and number of the member case for which the plan being voted on was filed.

       4.       The Debtor-in-Possession, or if applicable, trustee, will not comingle assets or

liabilities unless and until it is determined, after notice and hearing, that these cases involve the

same debtor or that another ground exists to order substantive consolidation of these cases.

                                                ###
Submitted by:

Chad T. Van Horn, Esq.
Florida Bar No. 64500
VAN HORN LAW GROUP, P.A.
330 N Andrews Ave., Suite 450
Fort Lauderdale, FL 33301
Telephone: (954) 765-3166
Facsimile: (954) 756-7103
Email: Chad@cvhlawgroup.com

(Chad Van Horn, Esq. is directed to provide a conformed copy of this Order to all parties of record
and to file a Certificate of Service conforming with Local Rule 2002-1(F).




                                            Page 2 of 2
